Citation Nr: 1030711	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  04-03 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for bilateral deep vein thrombosis (DVT) due 
to VA treatment from August 1998 to September 1998. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1961 to April 
1962.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In June 2006, the Veteran testified  at a hearing before the 
undersigned Veterans Law Judge at the RO.  The Veteran also 
testified before a hearing officer at the RO in September 2005.  
Transcripts of the hearings are of record.

In September 2006 and July 2008, the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral DVT resulted from the Veteran's August to September 
1998 hospitalization at the Augusta VA Medical Center (VAMC), but 
was not the proximate result of a lack of skill, carelessness, 
negligence, error in judgment, or an unforeseen event.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 
1151 for bilateral DVT have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 3.358, 3.800, 17.32 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that compensation is warranted for bilateral 
DVT under the provisions of 38 U.S.C.A. § 1151 as the disability 
was incurred due to VA treatment in August and September 1998 and 
was the result of fault on the part of VA.  

The Veteran was admitted to the Augusta VAMC in August 1998 to 
undergo a sigmoid colectomy to treat recurrent diverticulitis.  
An operative consent form is of record, however it is not 
complete.  The Veteran underwent the surgical procedure on August 
19, 1998, without complication and began recovery.  On August 23, 
1998, he developed lower extremity swelling and edema and was 
diagnosed with bilateral DVT.  The hospital discharge report 
notes that the Veteran was placed on Heparin on August 23, 1998, 
and his Heparin treatment was complicated by severe 
thrombocytopenia.  The medication was discontinued and the 
Veteran was started on Coumadin to prevent the formation of blood 
clots.  The Veteran developed other post-surgical complications 
including an episode of hypertension, severe penile edema, and a 
fungal infection.  He was discharged on September 24, 1998, and 
has continued to undergo treatment for bilateral DVT to the 
present date.  

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Under 38 U.S.C.A. § 1151, 
it is necessary to show that disability or death was the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, similar instance of fault, or an event not reasonably 
foreseeable.

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2).

In addition to a showing of additional disability or death, there 
must be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of the Veteran and his representative, in compliance with 
38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent may 
be express or implied as specified under 38 C.F.R. § 17.32(b), as 
in emergency situations.  38 C.F.R. § 3.361(d)(1).

The Board finds that the evidence of record establishes that the 
Veteran developed bilateral DVT as a result of his August and 
September 1998 VA treatment.  A VA physician who examined the 
Veteran in January 2008 and offered a medical opinion  in March 
2010 opined that the Veteran's DVT and postphlebitic syndrome 
occurred and developed during the 1998 hospitalization.  In 
addition, the discharge report and treatment records during this 
period clearly document the onset of DVT following the 
administration of Heparin during the Veteran's post-operative 
recovery.  The Veteran has also submitted a February 2004 letter 
from his private physician noting that there is no evidence of 
DVT in the Veteran's medical history prior to his 1998 surgery at 
the VAMC.  The determinative issue in this case is therefore 
whether the Veteran's condition was the proximate result of a 
lack of skill, carelessness, negligence or error judgments, or an 
unforeseen event in VA treatment.  

As a preliminary matter, the Board notes that while the complete 
consent from the Veteran's August 19, 1998 sigmoid colectomy is 
not of record, the evidence does not establish that VA furnished 
treatment without the informed consent of the Veteran.  The first 
page of the August 10, 1998 informed consent form is of record, 
and shows that the Veteran's physician reviewed the risks and 
complications associated with the scheduled surgery.  The 
Veteran's informed consent was also verified on August 19, 1998, 
prior to the beginning of the colectomy.  Although the Veteran 
testified in June 2006 that he had no recollection of his doctor 
explaining the risks of the surgery, he also testified in 
September 2005 that he remembered signing the consent form, did 
not ask any questions, and did not read the consent form.  While 
the exact specifics of the pre-surgery consultation are not 
known, the record does establish that the Veteran was provided 
and signed an informed consent form before his hospitalization 
and surgery in August 1998.  The Board therefore finds that VA 
had the informed consent of the Veteran prior to his 
hospitalization. The provisions of 38 C.F.R. § 17.32 have been 
complied with and any deviation from these requirements in this 
case does not defeat the finding of informed consent.

The evidence also does not establish that the Veteran's DVT was 
incurred due to the result of VA's carelessness, negligence, lack 
of proper skill, error in judgment, similar instance of fault, or 
an event not reasonably foreseeable.  The hospital discharge 
report, records of treatment during the Veteran's 
hospitalization, current records of treatment from the Augusta 
VAMC, and the report of the March 2010 VA physician all establish 
that the Veteran's DVT was induced by Heparin in August 1998.  
Additionally, records of VAMC treatment dated after the 
incurrence of DVT note that the Veteran was allergic to Heparin; 
prior to the Veteran's August 1998 surgery, his only documented 
allergy was to Penicillin.  The March 2010 VA physician also 
found that the Veteran was followed by general surgery and 
specialists during his hospitalization, and was provided the 
appropriate treatment for DVT.  The VA doctor concluded that it 
was less likely as not that the Veteran's current disability was 
caused by VA's own carelessness, negligence, or lack of proper 
skill in relation to the 1998 surgery and hospitalization.  

The March 2010 VA physician was, however, unable to provide an 
opinion regarding whether the Veteran's DVT was due to VA's error 
in judgment or similar instance of fault.  As complete medical 
records from the Veteran's hospitalization, including the 
complete surgical consent form and inpatient medication list, 
were not available, the VA doctor found that any further medical 
opinion would require mere speculation.  The Board notes that 
statements like this from doctors are, for all intents and 
purposes, inconclusive.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions 
like this amount to "nonevidence," neither for nor against the 
claim, because awards of disability compensation may not be based 
on speculation or remote possibility.  See generally Bloom v. 
West, 12 Vet. App. 185 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty).  See 
also 38 C.F.R. § 3.102 (when considering application of the 
benefit- of-the-doubt doctrine, reasonable doubt is one within 
the range of probability, as distinguished from pure speculation 
or remote possibility).  Therefore, the conclusions of the March 
2010 VA physician regarding any error in judgment or similar 
instance of fault on the part of VA cannot be used to support the 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Veteran has not provided any competent medical evidence in 
support of his claim establishing that bilateral DVT was due to 
VA's lack of skill, carelessness, negligence, error in judgment, 
or an unforeseen event.  He has provided testimony in support of 
his claim, but as a layperson, he is not qualified to render 
medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board must 
therefore conclude that although the Veteran's DVT was a result 
of his August to September 1998 VA hospitalization, the weight of 
the evidence does not establish it was the proximate result of 
VA's lack of skill, carelessness, negligence, error in judgment, 
or an unforeseen event.  Accordingly, the claim for entitlement 
to compensation for DVT under the provisions of 38 U.S.C.A. 
§ 1151 is denied.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in an August 2008 letter.  
The Veteran also received notice regarding the disability-rating 
and effective-date elements of the claim in an April 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice was provided after the initial adjudication 
of the claim, this timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claim.  Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was 
readjudicated in the April 2010 SSOC.  Therefore, any timing 
deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including all available records of VA treatment associated with 
his August to September 1998 hospitalization.  Although some 
documents pertaining to the August 1998 sigmoid colectomy 
surgery, such as the complete consent form, admissions 
examination, and inpatient medication orders, are not of record, 
VA has made multiple requests for complete records from the 
Augusta VAMC.  The claims file contains a March 2010 formal 
finding memorandum on the unavailability of the missing documents 
outlining the steps taken by VA to obtain these records.  The 
Board must conclude that all reasonable efforts to procure these 
records have been taken, including requesting that the Veteran 
submit any records in his possession, and remanding for 
additional efforts would only further delay a final decision in 
this case. 

Additionally, the record contains a VA medical opinion obtained 
in response to the Veteran's claim.  Although the VA physician 
was only able to provide a speculative opinion concerning whether 
the Veteran's DVT was proximately caused by an error in VA 
judgment or similar instance of fault, the Board finds that the 
stated opinions are adequate.  In Jones v. Shinseki, 23 Vet. App. 
382 (2010), the Court stated that VA need not "proceed through 
multiple iterations of repetitive medical examinations until it 
obtains a conclusive opinion or formally declares that further 
examinations would be futile," but it must be clear "that the 
examiner has not invoked the phrase 'without resort to mere 
speculation' as a substitute for the full consideration of all 
pertinent and available medical facts to which a claimant is 
entitled."  In this case, the complete claims file and records of 
VA hospitalization in August and September 1998 were reviewed 
twice by the VA physician.  The Veteran was also physically 
examined during a January 2008 examination.  The January 2008 and 
March 2010 medical reports contain a detailed analysis of the 
evidence of record, a full basis for the conclusion, and the 
examiner stated what additional evidence would permit an opinion 
in the case, specifically, a complete copy of the Veteran's 
August 1998 consent form, and the specific timing and types of 
medications provided to the Veteran.  See id.  Therefore, 
although the March 2010 VA examiner was not able to provide an 
opinion regarding whether the Veteran's DVT was due to VA fault 
without resorting to speculation, the Board finds that the stated 
basis for the opinion is adequate and remanding for an additional 
medical opinion is not required.

The Board also finds that the remand orders of the September 2006 
and July 2008 Board decision have been fulfilled.  Only 
substantial, and not strict, compliance with the terms of a Board 
remand is required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to 
the Board's  remand orders, the Veteran was provided proper VCAA 
notice, all available VAMC records have been obtained, and VA 
medical opinions were obtained.  Accordingly, remand for 
additional compliance is not required. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  

ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for bilateral DVT due to VA treatment from 
August 1998 to September 1998 is denied. 



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


